 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMs. Desserts, Inc. and Warehouse Employees,Dairy, Bakery, Soft Drinks, Laundry, Linen,General Sales Drivers and Allied Employees,Local Union 570, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO' Petitioner.Case 5-RC-13317July 30, 1990DECISION AND DIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held January 16, 1990,2 andthe Regional Director's report recommending dis-position of them The election was conducted pur-suant to a Stipulated Election Agreement Thetally of ballots shows 27 for and 26 against the Pe-titioner, with 2 challenged ballotsThe Board has reviewed the record in light ofthe exceptions and brief and adopts the RegionalDirector's findings and recommendations 3Employee Acie Lyons was discharged by theEmployer on January 2 4 He filed an unfair laborpractice charge with the Board on January 3,5 andfiled a gnevance protesting his discharge on Janu-ary 4, pursuant to the Employer's unilaterally es-tablished grievance and arbitration procedureLyons attached to the grievance form a letter stat-ing in part, "I know with continuing training andgood communication with others, I would be anasse[t] to the company in more ways than one"As we have noted, the election was held on Jan-uary 16 Lyons' ballot was challenged by the Em-ployer on the basis of his dischargeOn February 2, Lyons filed a written request forarbitration of his grievance In his request, Lyonssought as a remedy only backpay from the date ofhis discharge, and "good references" He did notrequest to be reinstated After a heanng on Febru-ary 27, the arbitrator found that Lyons had beenunjustly discharged because the Employer hadfailed to follow its own progressive discipline pro-' On November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2 All dates are in 1990'One ballot was challenged because the voter had written "no" in thebox on the ballot labeled "NO" The Regional Director found that thatballot was valid and should be counted as a • NO' vote No exceptionswere filed to that finding Accordingly, we adopt the Regional Director'srecommendation that that vote should be counted as a "NO" vote4 According to the Employer, Lyons (who was a maintenance mechan-ic) was discharged for unsatisfactory performance and because of im-proved maintenance staffinga The charge was dismissed on March 28 Lyons did not appeal thedismissalcedure The arbitrator awarded full backpay fromthe date of the discharge to the date of the hearing,but stated that Lyons had not sought, and theaward did not include, reinstatement The arbitra-tor specifically did not reach the issues raised inLyons' then-pending charge with the BoardThe Regional Director recommended that thechallenge to Lyons' ballot be overruled He rea-soned that, under Pacific Tile & Porcelain Go, 137NLRB 1358, 1365 (1962), and Paul J Monohon As-sociates, 213 NLRB 121 (1974), Lyons had pre-served his nght to cast a challenged ballot by filinga gnevance protesting his discharge He also foundthat, because the arbitrator had found that Lyonswas unjustly discharged and was entitled to fullbackpay, and because Lyons had not waived rein-statement or otherwise abandoned his job beforethe election, Lyons was still an employee entitledto vote on the day of the electionThe Employer excepts to the Regional Direc-tor's finding that Lyons was an employee on theday of the election It contends that Pacific Tile andPaul J Monohon are inapposite because neither ofthose cases involved an individual whose grievancehad been decided, but who, like Lyons, had notbeen ordered reinstated 6 Because Lyons was notreinstated and was not working on the day of theelection, the Employer argues that he was not eli-gible to vote We find no merit in this contentionThe Board has long held that, to be eligible tovote, an individual must be employed and workingin the voting unit on the eligibility date and on thedate of the election, unless absent for one of thereasons set out in the direction of election SpraySales & Sierra Rollers, 225 NLRB 1089 (1976) InPacific Tile and Monohon, however, the Board cre-ated an exception for individuals who have beendischarged from their unit jobs before the electionand who have challenged their discharges ingrievance/arbitration proceedings 7 In Monohon, as2 In Pacific Tile, the Board deferred ruling on challenges to the ballotsof two individuals whose terminations before the election were the sub-jects of grievances that were pending at the time of the Board's decisionThe Board stated that "A grievance determination favorable to theunion's position in cases of this type will result in a holding that the dis-puted men were employees on the critical dates, while a contrary deter-mination will result in a finding that they were not" 137 NLRB at i365-i366 In Monohon, a discharged individual had been ordered reinstated byan arbdral committee The Board found that, although the employer hadnot complied with the arbitral award, the individual's ballot should becounted 213 NLRB 1217 There is language in Pacific Tile that distinguishes that case fromthose in which unfair labor practice charges have been filed and dis-missed It could be argued, then, that Pacific Tile does not apply in thiscase, in which Lyons' charge was dismissed as lacking in merit Wereject that interpretation In ruling that a pending grievance wouldenable a discharged employee to vote a challenged ballot, the Board inPacific Tile observed "The fact that the eligibility of individuals may turnon some question other than an employer's alleged unfair labor practicesContinued299 NLRB No 24 MS DESSERTS, INC237we have noted, the Board found an individual eligi-ble to vote who had grieved his preelection dis-charge and had been ordered reinstated 8 Contraryto the Employer, we reach the same result hereeven though Lyons was not ordered reinstated 9The arbitrator found that Lyons had been im-properly discharged and ordered that he receivebackpay from the date of the discharge to the dateof the arbitration hearing It appears that the solereason the arbitrator did not order Lyons' rein-statement was that Lyons did not request it TheEmployer does not argue, and the record does notindicate, that the arbitrator lacked the authonty toorder Lyons' reinstatement, or that there was nojob for Lyons to return to In any event, signifi-cantly, there is no evidence that Lyons had aban-doned interest in returning to work for the Em-ployer at any time before February 2, when hefiled for arbitration To the contrary, as the Re-gional Director noted, when Lyons filed his gnev-ance on January 4 he also wrote "I know withcontinuing training and good communication withothers, I would be an asse[t] to the company inmore ways than one" There is nothing in thatstatement to indicate that Lyons was not interestedin returning to work for the EmployerThe Board in Pacific Tile held that the partychallenging the vote of an economic stnker mustshow affirmatively and by objective evidence thatthe striker has abandoned interest in the struckjob " 137 NLRB at 1359 In Monohon, the Boardfound that principle equally applicable to dis-charged persons whose discharges have been con-tested in gnevance/arbitration proceedings 213NLRB 121 fn 1 The Employer has not met thatis immaterial The sole Issue is whether the individuals were employeeswithin the unit on the critical dates 137 NLRB at 1365-1366 That ra-tionale is equally applicable whether a charge has been filed with theBoard and dismissed, or whether no charge has been filed at allConsistent with that rationale, the Board applied Pacific Tile in a caseinvolving the issue of the eligibility of nine individuals, where a com-plaint alleging that those individuals had been denied employment in vio-lation of the Age Discnmmation in Employment Act of 1967 had beenfiled and was pending before the Department of Labor Advance Industri-al Security, 217 NLRB 17 (1975) It did so even though a charge alleginga violation of Sec 8(a)(5), involving the question whether the alleged chs-cnnunatees should have been counted toward the union's majonty status,had been dismissed under Sec 10(b) Here, likewise, we find Pacific Tileapplicable even though Lyons charge was dismissed9 Similarly, a discharged individual may vote subject to challenge ifthe discharge is the subject of a pending Board charge, if the discharge isfound to have been unlawful, the individual's ballot is counted See, e g,Roma! Iron Works Corp. 285 NLRB 1178, 1185 (1987)9 Indeed, the Board in Pacific Tile did not limit its holding to situationsin which reinstatement is ordered As we have noted, the Board said that"A grievance determination favorable to the union's position willresult in a holding that the disputed men were employees on the criticaldates" That statement implicitly Includes situations such as this, in whichthe individual is not ordered reinstated1• The individual is eligible to vote unless he or she has abandoned thejob on or before the date of the election A change of attitude that comesafter the election is immaterial to the question of the individual's eligibil-ity See, e g, Q-T Tool Co, 199 NLRB 500, 501 (1972)burden in this case It has failed to adduce any evi-dence that Lyons had abandoned interest in rein-statement on or before the January 16 electionThat Lyons did not request reinstatement from thearbitrator on February 2 is immatenal, Lyons' stateof mind more than 2 weeks after the election is notprobative of his intentions regarding reinstatementat the time of the election iiThe Employer also contends that the RegionalDirector erred in "deferring" to its gnevance/-arbitration procedure because that procedure wasunilaterally implemented rather than being a prod-uct of collective bargaining We find this conten-tion lacking in ment To begin with, the RegionalDirector did not "defer" to the arbitral procedurein the sense that the Board defers to arbitration inunfair labor practice cases 12 No alleged unfairlabor practice is at issue here The only issue to bedecided by the arbitrator was whether Lyons' dis-charge comported with the Employer's own proce-dures Although the arbitrator was appointed pur-suant to a procedure that had been unilaterally im-plemented by the Employer, the parties submittedto the procedure voluntarily, the arbitrator foundthe discharge to have been unjust, and the partiescomplied with the arbitrator's ruling Under thesecircumstances, we are not persuaded that the Em-ployer's unilateral implementation of the grievanceand arbitration procedures should result in a differ-ent conclusion regarding Lyons' status from thatwhich we would reach if the procedures had beenthe product of bilateral negotiationsFinally, the Employer argues that, even if PacificTile and Monohon are applicable, the Regional Di-rector nonetheless erred in failing to direct a hear-ing at which Lyons' state of mind on February 16could be determined It contends that althoughthere is no evidence that Lyons had changed hismind concerning reinstatement by the date of theelection, neither is there evidence that he had notchanged his mind by that date There is no ment inthis argument The Petitioner does not have theburden of proving that Lyons had not abandonedhis job by the date of the election The Employer,as the party asserting Lyons' ineligibility, has theburden of affirmatively showing, by objective evi-dence, that he had abandoned the job by thattime 1 3 There is no evidence that Lyons ceased todesire reinstatement before the election, and theEmployer has not offered to produce any It arguesonly that if a heanng had been held, Lyons couldhave testified and other relevant evidence could" Q-T Tool Co, suprais E g, Spielberg Mfg Co, 112 NLRB 1080 (1955), Collyer InsulatedWire, 192 NLRB 837 (1971)'' Monohon, supra at fn 1 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhave been presented Such a speculative contentiondoes not raise "substantial and material factualissues" requiring a hearmg 14'4 See Sec 102 69(d) and (f) of the Board's Rules and RegulationsNLRB v Connecticut Foundry Co, 688 F 2d 871 (2d Cir 1982), citedby the Employer, actually supports our finding that no hearing is neces-sary here In that case, the court held thatA party is entitled to have a hearing only if it demonstrates by primafacie evidence the existence of "substantial and material factualIssues" which, if resolved in its favor, would require the setting asideof the representation election [Citations omitted ]Id at 877 There the court found that a hearing was required to deter-mine the eligibility of strikers who were receiving unemployment com-pensation, because state law allowed the payment of such benefits to per-sons unemployed as a result of a strike only if they were not directly In-terested in the strike The court found that the strikers' receipt of benefitsunder such a statute was sufficient to place in issue their continued Inter-est in their jobs Id at 876-877 However, the court approved theBoard's decision not to order a hearing in the case of a striker who, ac-cording to hearsay testimony, had applied for Social Security disabilitybenefits Given other evidence indicating the individual's desire to returnto work, the court found the hearsay evidence of his mere application fordisability benefits insufficient to create a factual Issue requiring a hearingId at 878In summary, we find, in agreement with the Re-gional Director, that Acie Lyons was an employeein the voting unit on the date of the election, andthat the Employer's challenge to his ballot must beoverruled Accordingly, we shall direct the Re-gional Director to open and count his ballotDIRECTIONThe Regional Director is directed to open andcount the ballot of Acie Lyons, prepare and serveon the parties a revised tally of ballots, and issuethe appropriate certificationSimilarly, the Employer has presented no evidence, prima facie or oth-erwise, that indicates in any fashion that Lyons had abandoned Interest inreemployment on or before the date of the election Indeed, the only evi-dence of Lyons' intentions during the preelection period points to the op-posite conclusion The Employer is not entitled to a hearing merely onthe basis that, if one were held, something might turn up that would sup-port its case